PER CURIAM.
In this Anders appeal, a Causey1 order was issued directing the parties to brief the issue of whether the trial court erred in committing the appellant to a moderate-risk placement when the Department of Juvenile Justice (the Department) had recommended probation. See B.KA. v. State, 122 So.3d 928, 930 (Fla. 1st DCA 2013). The public defender recognized the error and asked this Court to reverse and remand pursuant to B.KA. The State concedes error. Accordingly, we AFFIRM the appellant’s adjudication of delinquency, but REVERSE the particulars of the commitment and REMAND with instructions for the trial court to receive a recommendation from the Department regarding a restrictiveness level before committing the appellant.
WOLF, ROBERTS, and ROWE, JJ., concur.

. State v. Causey, 503 So.2d 321 (Fla.1987).